PER CURIAM.
The plaintiff, World Aviation Corporation [World Aviation], appeals from a final sum*477mary judgment entered in favor of the defendant, Precision Standard, Inc. and its division, Pemco Engineers, Inc., Maintenance and Modification Division [hereinafter referred to as PSI], in an action claiming breach of contract and intentional interference with a contractual relationship. We affirm.
The law is well established that a summary judgment should only be granted if the mov-ant shows conclusively’ the complete absence of any genuine issues of material fact, Whitten v. Progressive Casualty Ins. Co., 410 So.2d 501 (Fla.1982); Holl v. Talcott, 191 So.2d 40 (Fla.1966); Florida E. Coast Ry. Co. v. Metropolitan Dade County, 438 So.2d 978 (Fla. 3d DCA 1983), and the opposing party is unable to present any evidence to reveal a genuine issue. Landers v. Milton, 370 So.2d 368 (Fla.1979); Johnson v. Gulf Life Ins. Co., 429 So.2d 744 (Fla. 3d DCA 1983).
After reviewing the record, we find that PSI established the absence of any genuine issues of material fact. See Proprietors Ins. Co. v. Siegel, 410 So.2d 993 (Fla. 3d DCA 1982). Moreover, World Aviation has failed to show the existence of any genuine issue of material fact. See Ratner v. Garson, 475 So.2d 1294 (Fla. 3d DCA 1985). The summary judgment entered in favor of PSI is affirmed.